Title: I. Jefferson’s Draft of Agenda for the Seat of Government, [29 August 1790]
From: Jefferson, Thomas
To: Washington, George



[29 Aug. 1790]

Proceedings to be had under the Residence act.
A territory not exceeding 10. miles square (or, I presume, 100 square miles in any form) to be located by metes and bounds.
 3. commissioners to be appointed.
I suppose them not entitled to any salary. [If they live near the place they may, in some instances, be influenced by self interest, and partialities: but they will push the work with zeal. If they are from a distance, and Northwardly, they will be more impartial, but may affect delays.]
The Commissioners to purchase or accept ‘such quantity of land on the E. side of the river as the President shall deem proper for the U.S.’ viz. for the federal Capitol, the offices, the President’s house and gardens, the town house, Market house, publick walks, hospital. For the President’s house, offices and gardens, I should think 2. squares should be consolidated. For the Capitol and offices one square. For the Market one square. For the Public walks 9. squares consolidated.
 The expression ‘such quantity of land as the President shall deem proper for the U.S.’ is vague. It may therefore be extended to the acceptance or purchase of land enough for the town: and I have no doubt it is the wish, and perhaps expectation. In that case it will be to be laid out in lots and streets. I should propose these to be at right angles as in Philadelphia, and that no street be narrower than 100. feet, with foot-ways of 15. feet. Where a street is long and level, it might be 120.  feet wide. I should prefer squares of at least 200. yards every way, which will be of about 8.26 acres each.
The Commissioners should have some taste in Architecture, because they may have to decide between different plans.
They will however be subject to the President’s direction in every point.
When the President shall have made up his mind as to the spot for the town, would there be any impropriety in his saying to the neighboring landholders, ‘I will fix the town here if you will join and purchase and give the lands.’ They may well afford it from the increase of value it will give to their own circumjacent lands. 
 The lots to be sold out in breadths of 50. feet: their depths to extend to the diagonal of the square.
I doubt much whether the obligation to build the houses at a given distance from the street, contributes to it’s beauty. It produces a disgusting monotony. All persons make this complaint against Philadelphia. The contrary practice varies the appearance, and is much more convenient to the inhabitants.
In Paris it is forbidden to build a house beyond a given height, and it is admitted to be a good restriction. It keeps down the price of ground, keeps the houses low and convenient, and the streets light and airy. Fires are much more manageable where houses are low. This however is an object of legislation.
